Citation Nr: 0427580	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  01-07 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression 
and dementia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
March 1966, and from May 1968 to December 1969.  Service in 
Vietnam is indicated by the evidence of record.  The veteran 
had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  The Board notes that the 
veteran timely perfected his appeal of that decision, but 
that the appeal was not acted on by the RO.  Notwithstanding 
other actions by the RO since then, it is the appeal of the 
April 1999 decision that is properly before the Board, and 
the issues are as stated above on the title page.


REMAND

This case was previously remanded by the Board in order that 
the veteran be afforded a requested hearing.  A 
videoconference hearing was scheduled for September 2004, but 
was cancelled by the veteran.  

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  The Board will therefore remand in order to ensure 
that the veteran receives the due process to which he is 
entitled in connection with the instant case.

Accordingly, the appellant's case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  See also Quartuccio, supra, 
at 187 (2002).  The veteran should 
specifically be told of the 
information or evidence not of 
record that is necessary to 
substantiate his claim.  In this 
regard, the regulatory requirement 
that there be credible supporting 
evidence that the veteran's claimed 
in-service stressor(s) occurred 
should be explained in detail.  See 
38 C.F.R. §§ 3.304(f) (2003). 

The veteran should be told of the 
actions the RO intends to take to 
obtain additional information or 
evidence, if any.  The veteran 
should specifically 


be told of the information or 
evidence that he is expected to 
provide.  He should be specifically 
informed that he should submit any 
pertinent evidence in his possession 
that is not already of record.  The 
veteran should be afforded another 
opportunity to provide detailed 
information, including names, dates, 
and places, which could lead to 
verification of his alleged 
stressors.  Descriptions of the 
types of information needed should 
be provided with specificity.

2.  After undertaking any other 
development deemed appropriate, 
especially in light of any 
information received from the 
veteran, the RO should re-adjudicate 
the issues on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

